DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of application US 16/481,644.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn WO 2017/030283 A1 or patent family equivalent US 2018/0208837 A1 (citations below are directed to the US publication document).
Ahn discloses host materials for use in an organic electroluminescent device (see abstract).   Compounds are according to general formula 1 (see par. 11-19):

    PNG
    media_image1.png
    185
    294
    media_image1.png
    Greyscale
.
X1 and Y1 each may be nitrogen-containing, O, or S (see par. 13-14).  Exemplary compounds include at least “C-54”, which is within instant formula 1 and the same as specific instant compound “H1-25” of claim 5 and “C-1”, which is within instant formula 3 and the same as specific instant compound “H2-3” of claim 6:

    PNG
    media_image2.png
    274
    258
    media_image2.png
    Greyscale
( US ‘837 pg 14) 
    PNG
    media_image3.png
    235
    285
    media_image3.png
    Greyscale
 (pg. 4).
See also other relevant compounds of general formula 1 shown in par. 41 per instant formula 1 and 3.   The disclosed Ahn formula 1 material (such as “C-54” and “C-1” of formula 1) is taught as suitable as a host material for a light emitting layer (see par. 46).  Furthermore, the organic layer of the disclosed device “may comprise at least one organic electroluminescent compound of formula 1” (see par. 44), which includes using more than one of the compounds of formula 1.  While the disclosure of Ahn provides for multiple compounds of formula 1 to be used in a device, Ahn does not expressly set forth an example embodiment using two compounds of formula 1 such as above shown “C-54” and “C-1” in combination as host material in an example device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two materials within disclosed formula 1 such as C-54 and C-1 in combination as host materials in a light emitting device, because Ahn teaches the material as host material and also teaches “at least one” compound of formula 1 is used.  One would expect to achieve a functional device within the disclosure of Ahn comprising two host materials of formula 1 with a predictable result and a reasonable expectation of success.  Furthermore, it is noted that case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045) and also, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claim 2, at least compound C-54 shown above is within instant formula 1-1 (see also compounds of par. 41).
Regarding claim 3, at least compound C-1 shown above is within instant formula 3-2 (see also compounds of par. 41).
Substituents within formula 1 meet the requirements of claim 4 (see par. 11-19, 40).
Regarding claim 7, Ahn teaches a device may comprise a phosphorescent dopant in combination with host material (see 44, 46, 49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martynova (US 2014/0042370 A1) teaches heteroaryl compounds including a triazine substituent or diarylamine substituent (see par. 11-28).  The reference is considered relevant to the art of the endeavor.
Jarikov (US 2004/0076853 A1) teaches organic light emitting diodes that may comprise two host materials in the light emitting layer (see abstract).  A host material may be comprised of heteroaryl groups (see par. 63-1415).  The reference is considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786